CaS€ 1-18-01102-688 DOC 28 Filed 02/12/19 Entered 02/12/19 15225:53

UNITED STATES BANKRUPTCY COUR'I`
EASTH.RN DISTRI_CT OF NEW YO'RK

~?`,

 

v
v

  

GREEN, AAZI,M D. gigliwa »~?~»/ *§1£’7/’ Bankruptcy Case No. 1-18-41652- ess
Debtor-Plaintif£ n Chapter 7

v.

AMERICAN FINANCIAL RESGURCES INC. Adv. Pro. No. l-lS-Ol 102- ess

COREY DU`BNOFF. MORTGAGE ELECTRONIC
RESGURCES SYSTEMS. BILL BECKMANN,
WELLS FARGO BANKq N.A., Tll\/lOTHY .l.
SLOAN, JASON B, DESIDERIO, l\/]ICHAEL V.

 

MARGARELLA, AMBER A. JUREK_, ;j,j
AI,F,XANDRA R. maxsz REF,D Si\/HTH7 I.i,.P,
vAleLIoS C., ANGELoS, ABRAHAM §§
ABoi,)TABouL, AA PRoPi~:RTn+;S 501 i,,i.,e,
Nic:HoL/\s i. MAj‘i/ji"m, ARNoLo w. DR'uc:KER, w
onoss PoLowY, LLC 1531

Def`endants.

X

 

PLAINTIFF’S RULE 70l 2(f) MOTI()N TO STRTKE D'EFENDANT’S MOTION TO DISMISS

AND PLAINTI'FF*S RULE 7056 l\/lU`l`lUN l‘UK SUMMARY JUDGMEN,T AND/OR
PLAINTIFF’S RULE 7037 REQUEST FOR ORDER COMPELLING PRODUCTION OF
DISCOVERY RELATED DOCUMENTS, INFORMATION, AND
RESPONSES TO lNTERROGATORIES

I, Green, Aazim D., a non-attorney and/or non~lawyer, the Plaintiffhereinai>ter appearing in Pro Se,
in the above styled action against Wells Fargo Bank_. N.A., et al, the Defendant hereinafter, and their
atterney’s Brian P. Matthews of Reed Smith 'LLP. Plaintiii" States the following under penalty of`perjury:

Pursuant to Federal Rules of Bankruptcy Procedures, Rule 7012(b). Plaintiff hereby moves the
Court to Strike Supplemental Aftirmation in Further Support of Defendants Motion to Dismiss as
Defendants responses are evasive and submitted willfully in bad faith. Furthermore, pursuant to Rule 7056
of Federal Rules of Bankruptcy Procedures, Plaintiff requests that this Court review and grant Plaintiff"§
Motion for Summar_v Judgment. Plaintiff also makes the requests of this court that if this Court does not

 

CaS€ 1-18-01102-688 DOC 28 Filed 02/12/19 Entered 02/12/19 15225:53

grant Plaintift`s Motion for Surnmary Judgrnent, that the honorable Judge Strong does give plain English
explanation for such denial of motion and consider the Plaintiff’s submitted Rule 7026 and Rule 7037 of
Federal Rules of Bankruptcy Procedures, request for an order compelling Defendants to cooperate with Pro
Se Plaintiff, produce discovery related documents requested below with Del`endants response to Plaintifl`s
interrogatories also attached.

Plaintifi`s has in good faith conferred and attempted to confer With the person or parties of interest
to make disclosure or discovery in an effort to obtain it without court action. An Aftidavit in Support of
Plaintiff’S l\/[otion for Summary Judgment and/or Motion to Compel Production of Requested Discovery
Related Documents and the bases for this Motion are set forth in the accompanying Affldavit in Support of
Plaintift"s Motion for Summary .ludgment, and additional interrogatories, are set forth also in the same
attached affidavit in support of Plaintift`s Motion.

/ 4 "".L j L;}E;J
DATE satz/fail …ZE… ~£ 5:?%©?;?,!\ ,t/“g,e:€rz??»¢#q

Signed pursuant to Rule 99l'l, ARR UCC 1-308 Green, Aazirn D.
212~06 99‘h Ave Apt l-F
Queens Vil`lage, NY l 1429

 

CaS€ 1-18-01102-688 DOC 28 Filed O2/12/19 Entered O2/12/19 15225:53

PLAINTIFF’S AFFIDAVIT lN SUPPOR'I` OF MOTION FOR SUl\'IMARY JUDGMENT
AND/OR MOTI()N TO C()MPEL DISCOVERY-RELATED DOCUMENTS WITH
INCORPORATED MEMORANDUM OF LAW

l. I`, Green, Aazim, D., a non-attorney and/or non~lawyer, appearing in Pro Se, the Plaintiff
hereinafter, pursuant to ,Federal Rules of Bankruptcy Procedure Rule 7012(f), hereby respectfully
submits this affirmation in opposition to the motion dated .lanuary 23, 2019, made by Jason R.
Bowyer, Co-Defendant and Attomey for Defendant Wells F argo Bank, N.A.

2. Plaintil`f has personal knowledge of facts which bear on this motion and further moves this Court
for an entry for an Order of Summary Judgment and/or compel Discovery and Memorandum of
Law. The motion should be denied and the Plaintiff affirms the statements made herein to be true
and correct, and further states the following under penalty of perjury in support thereof:

]n Re ~ Loan Number: 00000031960; Pi'operty Address: 212-06 99th AVE QUEENS VILLAGE,
NY l 1429; Legal Description: Block # ll085 Lot # 0023

Subject Matter Jurisdiction

Plaintiff and Defendant parties of interest are residents of different states.

Tlie amount iii controversy exceeds $75,000.()0.

Plaintiff did file voluntary petition for bankruptcy

The United States Bankruptcy Court in and for the Eastern District of New York is the correct
venue

P\.U‘:"`“.L“

Cause of Action

7. Plaintiff claims damages and files amended complaint to recover monies paid from 06/06/2008
through November, 2017 for mortgage and payments made for the maintenance and improvement
of security and physical property, the same property foreclosed and sold. lt is the Plaintift"s right
to dispute the validity of the debt and the accuracy of all reported information on a consumer’s
credit report in accordance with 15 U.S.C. l692g

8. Plaintiff seeks injunctive Relief for violations of automatic stay; and

9. Plaintil`f also seeks the determination of the action removed from State and Civil court

Deinand

l(). Plaintiff demands $294,000 for payments made toward a promissory note, and secured by a
mortgage note, maintenance and improvements of the above listed property and any other relief
this Court may find equitable and appropriate

PLAINTIFF’S AFFIDAVIT IN SUPPORT DENIAL AND REPLY TO DEFENDANT’S
PROCEDURAL STATEMENTS AND LEGAL ARGUMENTS

ll . Plaintiff makes the general denial of Defendants Supplemental affirmation in further support of
Defendants Wells Fargo Bank, N.A. Timothy J. Sloan, Mortgage Electronic Resources Systems,
Bill Beckmann` Reed Smith LLP, and Michal V. Margarella’s Motion to Dismiss Plaintiff’s
Second Amended Adversary Complaint Pursuant to Fed. 'R. Civ. P. Rule lZ(b_)( l) & (6),
specifically paragraphs: 1-16, as genuine issues ofmaterial fact do exist.

 

CaS€ 1-18-01102-688 DOC 28 Filed O2/12/19 Entered O2/12/19 15225:53

12

,.._i
bd

14

15.

16.

17.

18.

19.

2().

. Plaintiff has made oral and written requests for production of discovery related documents before
the Court and factual arguments as to why this matter should not be dismissed, however, the lack
of cooperation and contempt of the Defendant’s counsel to participate in general disclosure and
discovery denies any opportunity to validate the causes of action and relief entitled to the Plaintiff
nor have the Defendant’s shown any legal or factual arguments as to why summary judgment
should not be made against the Defendants that sufficiently challenge any cause of action made
by the Plaintiff.

. Simply put, the Court need not waste any additional resource on this matter as the Defendants
have failed to produce or cannot produce any evidence as to why an order for summary judgment
should not be made granting the Plaintiff the requested relief.

. Plaintiff instituted the within action by challenging the validity of a debt discharged in the
aforementioned bankruptcy proceeding creditor meeting, initiated 03/26/2018 jointly filed with
Williams, Ethel before Bankruptcy Trustee directed Plaintiff to separate cases, and followed up
by adversary complaint submitted 09/`11/2018, initially filed under the Truth in Lending Act, Pair
Credit Reporting Act, and the Fair Debt Collection Practices Act, further amended and submitted

1822/2018 to recover monies paid for payments made in connection to a property foreclosed by
fraud, inappropriate venue, improper service, an injuring act denying the Plaintiff any credit to
payments made prior to foreclosure, payments demanded in full and improperly accelerated and
the relief to which the Plaintiff is entitled to; the aforementioned acts, enacted by Congress to
protect consumers from predatory lending and debt collection practices

Plaintiff, at request of Defendant did grant an extension of time to respond to the Plaintifl"‘s
complaint, to which at October 22, 2018, the joining of additional parties that have first-hand
knowledge or authorization to make decisions for a corporation, or that has willfully submitted
inaccurate information, participated in deceptive debt collection practices is important to the facts
to be determined and submitted before the Couit with proper production and participation in the
discovery proceedings before the court. The Defendants extended response was still without any
general disclosures prescribed by the Federal Rules of Bankruptcy Procedures, but did request a
more definite statement be made

At Case Management Conference on December 11, 2018, the Court did direct the Plaintiff to

l~n~£`»~.-,` \'\,.,`,`.~`LA.. "10 ql\`l 8
UU.\UlC L}CbCHlUCl 403 A.’.\.I .

oppose the l‘v'lotion to Dismiss on or
Plaintiff did oppose the Defendant’s Motion to Dismiss incorporated in Plaintiff`s Second
Amended Complaint with added defendants inclusive of a definitive cause of action the
Defendant deemed “vague” to evade providing a sufficient response and to delay the actions of
the Plaintiff before the Court.

The Plaintiff and counsel for Defendant’s appeared for a second Case l\/laiiagement Conference
on January 9, 2017 in which the oral request for discovery related documents was made before
the honorable court and Counsel Brian P. Matthews for Defen ant did state ins
denial to the participation in the discovery related production of documents until .ludge Strong did
order and/or direct Defendants counsel to submit an answer to the Plaintist allegations made in
second Amended Complaint and provide general discovery as requested

Plaintilf objects to Defendants submitted supplement and incorporated all prior arguments
submitted in support of the Defendantls l\/lotion to Dismiss.

The Second Amended Complaint does contain factual basis for ther (l) return of mortgage

payments, and {2) injunctive relief for violation of the automatic stay;

..t,t i_:,~ -L',mt:~. ,..`,1/A
uu_]c;etiuii ariu)ul`

 

CaS€ 1-18-01102-688 DOC 28 Filed 02/12/19 Entered 02/12/19 15225:53

21.

f\)
l\)

Plaiiitiff did have basis for naming ceitain individuals as defendants in an attempt to further
determine the role of named individuals as authorized agents for the Defendant Corporation with
knowledge of the storage and/or authenticity of documents within the Defendants possession

. Though the Defendant claims the Plaintiff’s actions are barred by the Rooker-Feldman Doctrine,

the US District Court does still retain jurisdiction over this mater.

» . Fails for all of the reasons set forth in the order for Summary Judgment and/or order compelling

cooperation and production of discovery related documents, Plaintiff denies the requirements set
foith in I~ioblock v. Albany County Bd. Of Electioiis have not been inet.

. Defendant does not deny that the claims made are directly intertwined with the Foreclosure

Action; and that

. While the Second Amended Complaint does attempt to address the numerous pleading response

deficiencies, the Plaintiff has not waived or withdrawn any causes of action for violation of
automatic stay, but amended the complaint to specify the cause of action and claim for relief.
Accordingly, this Court need not spend any additional judicial resources, and may grant the
Plaintiff" s Motioii for Suminaiy Judginent.

C()NCLUSION

. WHEREAS, for the foregoing reasons and those otherwise set forth in the Motion for Summary

Judgment, Plaintiff respectfully request that the Court enter an (i) order striking the Defendant’s
supplemental affirmation in further support of Defendant’s Motion to Dismiss, (ii) grant
Plaintiff’s Motion for Summary Judgment and further relief in favor of the Plaintiff that may be
just and proper; or (iii) grant Plaintift’s request for an order compelling the cooperation and
production of requested discovery related from the Defendants and any further relief in favor of
the Plaintiff that may be just and proper.

 

CaS€ 1-18-01102-688 DOC 28 Filed O2/12/19 Entered O2/12/19 15225:53

PLAINTIFF’S RU"LE 26 REQUEST FOR PRODUCTION OF DISCOVERY-RELATED
DOCUl\/IENTS AND MEMORANDUM OF LAW

For the purpose of this Request, the following definitions shall apply:

“Agreement” shall refer to the alleged terms and conditions calling for the repayment of funds underlying
this cause of action.

“‘Creditor” shall refer to the parties past or present authorized to collect on the subject debt.
“Debt” shall refer to the alleged monies owed in connection with this cause of action.
“Defendant"" shall refer to the party being sued in this action.

“Docuinent” includes any written, recorded, electronics or graphic matter, however produced or
reproduced, that is or was ever in the possession, custody, or control ofthe Creditor. “Document” includes
the originals and all drafts and copies which differ in any respect from the original. ‘°Document” includes
all of the above mater~ials, whether privileged or not. If any of the documents designated below are withheld
on the grounds of privilege or work product, such document should be identified by author, recipient, date,
and nature of the document

With respect to any document designated below which was once, but is no longer, in the Creditor’s
possession, custody, or control:, please indicate the date the document ceased to be in the Creditor’s
possession, custody, or control, the manner in which it ceased, and the name and address of its present
custodian.

lf the document is responsive to more than one request, it need be produced only once, but the written
response should identify all the requests to which it is responsive

Fair Debt Collection Practices Act 809 (15 U.S.C. 1692g.) Validation of debts

(a) Notice of debt; contents

Within five days after the initial communication with a consumer in connection with the collection of any
debt, a debt collector shall, unless the following information is contained in the initial communication or
the consumer has paid the debt, send the consumer a written notice containing--

( l) the amount of the debt;

(2) the name of the creditor to whom the debt is owed;

(3) a statement that unless the consumer, within thirty days after receipt of the notice, disputes the validity
of the debt, or any portion thereof, the debt will be assumed to be valid by the debt collector;

(`4) a statement that if the consumer notifies the debt collector in writing within the thirty-day period that
the debt, or any portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy
of a judgment against the consumer and a copy of such verification or judgment will be mailed to the
consumer by the debt collector; and

(5) a statement that7 upon the consumer’s written request within the thirty-day period, the debt collector
will provide the consumer with the name and address of the original creditor, if different from the current
creditor.

(b) Disputed debts

 

CaS€ 1-18-01102-688 DOC 28 Filed 02/12/19 Entered 02/12/19 15225:53

lf the consumer notifies the debt collector in writing within the thirty-day period described in subsection
(a) of this section that the debt, or any portion thereof, is disputed, or that the consumer requests the name
and address of the original creditor, the debt collector shall cease collection of the debts or any disputed
portion thereof until the debt collector obtains verification of the debt or a copy of ajudgment, or the name
and address of the original creditor, and a copy of such verification orjudgment, or name and address of
the original creditor, is mailed to the consumer by the debt collector. Collection activities and
communications that do not otherwise violate this subchapter may continue during the 30-day period
deferred to in subsection

(a) unless the consumer has notified the debt collector in writing that the debt, or any portion of the debt, is
disputed or that the consumer requests the name and address of the original creditort Any collection
activities and communication during the 30~day period may not overshadow or be inconsistent with the
disclosure of the cousumer’s right to dispute the debt or request the name and address of the original
creditor.

(c) Admission of liability

The failure of a consumer to dispute the validity of a debt under this section may not be construed by any
court as an admission ot` liability by the consumer

(d) Legal pleadings

A communication in the form of a formal pleading in a civil action shall not be treated as an initial
communication for purposes of subsection (a).

(e) Notice provisions

The sending or delivery of any form or notice which does not relate to the collection of a debt and is
expressly required by title 26, title V of Gramm-Leach-Bliley Act ll 5 U.S.C. 6801 et seq.], or any provision
of Federal or State law relating to notice of data security breach or privacy, or any regulation prescribed
under any such provision of law, shall not be treated as an initial communication in connection with debt
collection for purposes of this section

PLAINTIFF’S FIRST SET OF INTERROGATORIES
Pursiiant to Rules: 7033 and 7034 of the F ederal Rules of Bankruptcy Procedure, I, Green, Aazim
D.g the Plaintiff, a non-attorney, non-lawyer, appearing in Pro Se, does hereby make the request to Wells
Fargo Bank, N.A., et al (the “Defendant”), by and through its assigned counsel, the attached First Set of
lnterrogatories to said Defendants, to be answered in writing and under oath in the form and manner
prescribed below.
DEFINITIONS
F or purposes of these lnterrogatories, the following definitions apply:
1. The term “you,” “your,” or “Defendant” refers to Wells Fargo Bank, N.A. and all authorized
agents
2. T he term “Complaint” refers to Plaiiitiff’ s initial Complaint and summons
3. Capitalized terms not defined here shall have the same meaning as those terms have iii the
Complaint

4. The phrase “describe in detail”’ means to recite the information in your possession for each

separate and distinct act, instance, occurrence, or communication, including the date, location

 

CaS€ 1-18-01102-688 DOC 28 Filed O2/12/19 Entered O2/12/19 15225:53

and identity of each and every person present or involved and the identity of each and every
communication and each and every document which relates to the act, instance, occurrence or
communication
The term “documeiit"’ means the original and any copy whether different from the original by
reason of any notation made on such copies or otherwise, regardless of the origin or location,
of any written, recorded, transcribed, taped, filed or graphic matter, however produced or
reproduced, including but not limited to any correspondence, telegram, book, letter,
memorandum, notes, diaries, statistics, minutes, contracts, studies, checks, statements, receipts,
returnsg summaries, pamphlets, prospectuses, interoffice and intraoffice telephone calls,
meetings or other communicationsq bulletins, printed inatter, computer printouts, teletypes,
telefax, invoices, worksheets (and all drafts, alterations, modifications or changes to any of the
foregoing); graphic and oral records or representations of any kind, including without
limitation, photographs} charts, graphs, microfiche, microfilm, video tape recordings, motion
pictures, electronic, mechanical, or electrical records or representations of any kind, including
without limitation, tapes, cassettes, discs and recordings
The term “all documents” means any document as above defined known to you and every such
document which can be located or discovered by reasonably diligent efforts
The term “communication” means any oral or written utterance, notation or statement of any
nature whatsoever, by and to whomsoever made, including but not limited to correspondence,
conversations1 dialogues, discussions, interviews, meetings, consultations, agreements, and
other understandings between or among two or more people.
The term c‘identify” or “identity” when used in reference to:

l. A natural individual, means to state his or her full name, title, residential and

business addresses, and telephone numbers;

 

CaS€ 1-18-01102-688 DOC 28 Filed O2/12/19 Entered O2/12/19 15225:53

10.

11.

12.

2. A corporation, means to state its full corporate name and any names under
which it does business, state of incorporation, the address of its principal place
of business, and the address of all its officers in Florida;

3. A business, means to state the full name or style under which the business is
conducted, its business address or addresses, the types of businesses in which
it is engaged, the geographic areas in which it conducts those businesses, and
the identity of the person or persons who own, operate and control the
business;

4. A document, means to state the number of pages and the nature of the
document (e.g., letter or memorandum), its title, date, the name or names of its
author(s) and rccipient(s) and its present location and custodian(s);

5. A communication, if any part of the communication is written, means to
identify the document(s) which refers to or evidences the communication, and,
to the extent that the communication was unwritten, to identify the persons
participating in the communication and to state the datc, manner, place and
substance of the communication

The term “state the basis” means to state in your answer each and every fact and legal theory
that you think relates to the claim, contention, allegation, or response

Thc term “pcrson” means any natural persons corporation, partnership, proprietorship,
association, organization, or group of natural persons.

Thc term “`rclating to” or “rclates to” means in any way directly or indirectly, concerning,
referring to, disclosing, describing, confirming, supporting, evidencing, or representing

Thc term “rcpresentativc” means any and all present and former agents, employees, servants,
officers, directors, attorneys, or other persons acting or purporting to act on behalf of the person

in question

 

CaS€ 1-18-01102-688 DOC 28 Filed 02/12/19 Entered 02/12/19 15225:53

13.

14.

15.

17.

18.

19.

Thc term “tclcphone numbers” refers to home, business, facsimilc, and cellular telephone
numbers
Thc terms “and” and “or,” as used hercin, are both conjunctive and disjunctive

All singular words include the plural, and all plural words include the singular.

§ Ail words in the present tense include the past, and all words sin the past tense include the
present
INSTRUCTIONS
Eaeh Interrogatory and part thereot`, shall be answered separately, fully and completely, without

reference to any answer of any other lnterrogatory.

Unless otherwise indicated, the relevant time period referred to in these Interrogatories is from
the publication of the initial solicitation for the damages described in the Complaint through
the date of your answer to these lnterrogatories.

With respect to information or documents as to which you may claim privilege, attorney’s work
product or trial preparation materials, you are requested to identify each such document, in
writing, on or before the date of the production set forth hercin, together with the following
information: the nature, date, subject matter and author of the document, as well as the identity
of all persons to whom the document was directed, addressed or received, and the paragraphs
of the discovery requests to which the document corresponds For each such document, you
are further required to state the basis for your claim of privilege attorney s ~ erk product, or

trial preparation materials

 

CaS€ 1-18-01102-688 DOC 28 Filed O2/12/19 Entered O2/12/19 15225:53

INTERROGAT()RIES
l. What is the name, address and telephone number of the person or persons participating in the answering
of these interregateries‘? For each person, if applicable, list the person’s official position or relationship
with the party to Whom the interrogatories are directed, as well as the number of each interrogatory which
the person participated in answering
2. State the name, address and telephone number of any and all individuals with knowledge of
Defendant’s claims that are the subject of this lawsuit, and specify what information those individuals have

that is related to Defendant’s defense.

4. State the amount and category of damages you sought in the Complaint, and identify each and every
document that supports your alleged entitlement to such damages With regard to each document identified
pursuant to this interrogatory, state the nature, date, subject matter and author of the document as well as
the identity of all persons to whom the document was idirccted, addressed, or received

5. State with particularity the method by which you quantified the damages identified in Interrogatory
Nurnber 4.

6. Describe in detail each instance of alleged breach by the County referred to in the Complaint For each
~ ed breach, describe with particularity the facts related to the breach, the date of the breach, the name
of the County employee(s) involved, the name of the Defendant’s employee(s) involved, the result of the
alleged hrcaeh, and the provision ofthe Agrcemcnt alleged to have been breached For each alleged breach
described, identify each and every document that supports your allegation and state the nature, date. subject
matter and author of the document as well as the identity of all persons to whom the document was directed,

addressed, or received

 

CaS€ 1-18-01102-688 DOC 28 Filed 02/12/19 Entered 02/12/19 15225:53

7. Describe in detail all representations made by the County or its employees that support your claim for
“Negligent Misrepresentation” in Count IIl of the Complaint For each alleged representation described:
(l) identify each and every document that supports your allegation and state the naturc, datc, subject matter
and author of the document as well as the identity of all persons to whom the document was directed,
addressed, or received; and (2) identify each and every statement made that supports your allegation and
state the nature date, subject matter and maker of the statement as well as the identity of all persons to
whom the statement was directed, addressed or received

8. Describe in detail all representations statements or promises made by the County or its employees that
support your claim for “Prornissory Estoppel” in Count Vl ot` the Complaintn For each alleged
representation, statement or promise deseribed: (l) identify each and every document that supports your
allegation and state the naturc, date, subject matter and author ofthe document as well as the identity of all
persons to whom the document was directed, addressed, or received; and (2) identify each and every
statement made that supports your allegation and state the nature, datc, subject matter and maker ot` the

statement as well as the identity of all persons to Whom the statement was directed, addressed or received

 

CaS€ 1-18-01102-688 DOC 28 Filed 02/12/19 Entered 02/12/19 15225:53

DEFENDANT’S RESPONSE TO INTERROGAT()RIES AFFIDAVIT

I., (title) have read the foregoing

_!\_ _n_l.; 113 arc fm ruinm»\’n)€ \:~¢_¢1:~: 011_/§ lll\_ :;_\1_1¢§5:_!* g:l:r QFRYM\ \ind§_a¢- honq!f\r l;\F n91~s\L1riz §§1¢)1 §§1917:~” guns hug la 1 1 '~l \r~§ min

of the best of my knowledge and belief

 

 

 

 

Signature: WW
By:
Sworn (vur Aiirnled) and subscribed before me al ,
County of , in the State of this day of
2019.

M_ Wiw is personaiiy known to me; or
m Who produced identification

Type of Identification

SEAL

 

Notary Public, State of

 

Print, type or Stamp name of notary public

My Commission Expires:

 

CaS€ 1-18-01102-688 DOC 28 Filed 02/12/19 Entered 02/12/19 15225:53

PLAINTIFF’S REQUEST FOR PRODUCTION OF DISCOVERY-RELATED DOCUMENTS
CHECKLIST

 

All written agreements entered into by the Piaintift` as “debtor” and the Defendant as “Creditor.”
m All written communications, applications correspondence or records thereof relating to the debt.
_w_. Aii written commtinieations5 iciters, or records thereof between tire Dei`endant and tire Crco`itor
during the course of the debt agreement

___4. All accounts ledgers, records or other documents including payment receipts, notes_. and
memoranda in which the Creditor has recorded the debits and credits made to the Plaintift’s account
WS. Any and aii documents, statements, reports, promissory note(s), mortgage iiote(s), transfer of
assignments from the original creditor to the Defendant as “Creditor” with clear chain of title, articles of
incorporation for authorization of business in the State of Florida, any judgments granting the Defendants
any relief it may be entitled to, or any other documents that support or dispute the substance of the evidence
the Creditor intends to offer at pre-trial conference

__»6. All documents contained in any tile maintained by the Creditor regarding the Plaintift` that are
relevant to the allegations that form the basis of the Creditor's defenses and!or affidavits and!or answers
made in response to this action.

______7. Any and ali documents reiating to the service ot` process oi` any notice ot` det`a_uit, Summons or
Complaint submitted in any court of record.

WS. All documents the Creditor intends to introduce as evidence at the trial in this action.

____9. All reports cr statements of potential witnesses depositions and the manner in which they are taken
that comply With the Federal Rnles of Civil Procedure Rnle 26 that the Defendant to prove that it has not
violated the terms of any agreement

mlO. All answers to Plaintift`”s First Set of Interrogatories numbered 1~8, signed under penalty of
perj ury, and notarized and/or authenticated by an agent of official capacity.

to »~4

d~}

Plaintiff states that iiirther interrogatories cannot be made or submitted to the Court without the
production of the requested discovery-related documents to which this case hinges on, and does not
constitute waiving any further interrogatories exhausting the number of interrogatories permitted by Rule
7033 of Fed. R. Banl<. P.

Respectfully Submitted,

Signed pursuant to Rule 901 l, ARR UCC l-308 Green, Aazim D.
212-06 99‘“ Ave Apt l-F
Queens Village, NY l 1429

 

 

CaS€ 1-18-01102-688 DOC 28 Filed 02/12/19 Entered 02/12/19 15225:53

uNrn~;'o s'rA'rns BANKRUPTCY count

sAsTERN Dis'raicr or Ni~:w YoRK

i X

GREEN, AAZIM D. §&”’¢?L"W ,»:“:7¢¢“”"*
Debtor-Plaintiff, ij

 

v.
AMERICAN FlNANCIAL RESOURCES l`NC.
COREY DUBNOPF, MORTGAGE ELECTRONIC
RESOURCES SYSTEMS, BILL BECKMANN,
W'ELLS FARGO BANK, N.A., TIMOTHY J.
SLOAN, JASON B. DESIDERJO, MICHAEL V.
MARGARELLA, AMBER A, JUREK,
ALEXANDRA R. HEANY, REED SMITH. LLP,
VASILLIOS C., ANGELOS, ABRAHAM
ABOUTABOUL, AA PROPERTIES 501 LLC,
NICHOLAS J. MATTlA, ARNGLD W. DRUCKEK
GROSS POLOWY, LLC

Defendants.
X

 

Bankruptcy Case No. 1'18-41652- ess
Chapter 7

Adv. Pro. No. l-lS-Oi 102~ ess

CERTIFICATE OF SERVICE

I hereby further certify that on the fig day of !£§.Z;’!’A’¢ l

 

foregoing documents to be served on the following parties and ad resses via U.S. Mail:

American Financial Resources lnc.

Corey Dubnoff - President

273 E. Main Street

Parsippany, NJ 07834

Mortgage Electronic Resources Systems

Bill Becl<mann - C.E.O.

'~' 131 2019 below, i caused copies of the

 

CaS€ 1-18-01102-688 DOC 28 Filed O2/12/19 Entered O2/12/19 15225:53

1818 Library Street, Suite 300
Reston. VA 20190

Wells Fargo Bank, N.A.
Timothy J. Sloan ~ C.E.().5 President & Director
420 Montgomery St
San Francisco, CA 94104

Brian P. Matthews ~ Reed Smith LLP ~
599 Lexington Avenue, Floor 30
New York, NY 10022
Ati‘orneysfor Defendants Wells Fargo Bmzk, N.A., er`chczel V. Margarella, and Reed sz'th LLP

Nicole M. Black, Esq. - Gross Polowy LLC
900 Merchants Concourse, Suite 412
Westbury, NY 1 1590

Attorneyji)r Defendants Jurek and Heaney

Abraham Aboutaboul ~ AA PROPERTIES 501 LLC »
2840 3RD AVENUE (an Floor)
Bronx, NY 10455

Nicholas .1. Mattia of Arnold W. Drucker
37-06 82nd Street, Suite 200
Jackson Heights, NY 1 1372

I hereby further certify that on the date below, l caused copies of the foregoing documents
to be served via court filing on:

Elizabeth S. Strong -~ Judge

26 Court Street, Suite 221

 

CaS€ 1-18-01102-688 DOC 28 Filed O2/12/19 Entered O2/12/19 15225:53

Brooklyn, NY 11242

i\)

6 Court Streetg Suite 221

Brooklyn, NY 1 1242

 

